Citation Nr: 0504994	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-29 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent prior to February 18, 2004 for major depressive 
disorder.

2.  Entitlement to an initial evaluation in excess of 50 
percent on and after February 19, 2004 for major depressive 
disorder.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from November 1984 to March 
1985 and from May 1986 to May 1989. 

The case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 

The Board notes that the veteran's informal claim for TDIU 
was indicated in her October 2002 notice of disagreement 
(NOD), when she requested a 100 percent claim for major 
depression.  Once a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfies and VA 
must consider whether the veteran is entitled to a TDIU 
rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); see also Norris v. West, 12 Vet. App. 413; VAOPGCPREC 
12-2001 (July 6, 2001).  In this regard, the RO, in the May 
2004 rating decision, increased the disability evaluation for 
the veteran's service-connected major depressive disorder to 
50 percent disabling, effective February 19, 2004 and denied 
the claim seeking entitlement to TDIU.  Accordingly, the 
Board has phrased the issues as noted on the title page of 
this decision.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The clinical signs and manifestations of the veteran's 
service-connected major depressive disorder are productive of 
social and industrial impairment with reduced reliability and 
productivity as characterized by complaints of difficulties 
concentrating, panic attacks, lack of appetite, sleeping 
problems, lack of interest in all activities, fear of 
becoming suidical and such objective symptoms as depressed, 
constricted, and anxious mood, restrictive affect, difficulty 
in establishing and maintaining effective work and social 
relationships, and Global Assessment of Functioning (GAF) 
scores of 50 and 55.  

3.  The veteran's service-connected major depressive disorder 
alone is not manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.

4.  The veteran's only service-connected disability, major 
depressive disorder, as granted by the Board in this 
decision, is 50 percent disabling.  

5.  The veteran has a high school education, attended college 
for one year, and last worked in 1989 while on active 
military duty.  

6.  The veteran's service-connected disability does not, in 
and of itself, preclude substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for an initial evaluation of 50 percent, 
but no higher, for a major depressive disorder as of and 
prior to February 19, 2004, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-
4.14, 4.126-4.132, Diagnostic Code 9434 (2004).

2.  The schedular criteria for an initial evaluation in 
excess of 50 percent for a major depressive disorder after 
February 19, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.126-4.132, Diagnostic Code 9434 (2004).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.41, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, regarding the issues on 
appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show her entitlement to an 
increased disability evaluation, via the September 2003 
statement of the case, and the May 2004 supplemental 
statement of the case.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, but 
declined the opportunity.  As no additional evidence, which 
may aid the veteran's claims or might be pertinent to the 
bases of the claims, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claims.  In particular, the RO asked the veteran to tell 
VA about any additional information or evidence that the 
veteran wanted VA to try and get for her and to send VA the 
evidence that was needed as soon as possible.  By various 
informational letters, a statement of the case, supplemental 
statement of the case and their accompanying notice letters, 
VA satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of her claims as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing increased 
evaluations.  Information letters, a rating decision, a 
statement of the case and a supplemental statement of the 
case have advised her of the evidence considered in 
connection with her appeal and what information VA and the 
veteran would provide.  

Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.  In this regard, it has 
been determined by VA's Office of the General Counsel that, 
when a claim of service connection is granted and the veteran 
submits a notice of disagreement as to the disability 
evaluation assigned, notice under 38 U.S.C.A.§ 5103(a) is not 
required as to the claim raised in the notice of 
disagreement.  See VAOPGCPREC 8-2003 (December 22, 2003).  
Instead, it was concluded that the RO's only obligation under 
such circumstances is to develop or review the claim and, if 
the disagreement remains unresolved, to issue a statement of 
the case.  Id. Such was done in the present case regarding 
the issue of entitlement to an initial disability evaluation 
in excess of 30 percent for major depressive disorder.  

An Initial Evaluation in excess of 30 percent for Major 
Depressive Disorder.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

The schedular criteria used in assessing the severity of a 
mental disorder, such as major depressive order, incorporate 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  Under the schedular criteria, a 30 percent disability 
rating is in order when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2004).

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

In this case, in an October 2002 rating decision, the veteran 
was granted service connection for major depressive disorder 
and was assigned a 10 percent rating, effective April 3, 
2002, under Diagnostic Code 9434.  Subsequently, in a 
September 2003 rating decision, the veteran's award was 
increased to a 30 percent rating, effective April 3, 2002.  
Finally, in a May 2004 rating decision the veteran's award 
was increased to a 50 percent rating, effective February 19, 
2004.  At present, the veteran is seeking a rating in excess 
of 50 percent.  

The evidence includes a VA medical examination conducted in 
August 2002.  The examiner indicated that the veteran: was 
appropriately dressed with adequate hygiene and cooperative; 
was spontaneous and established eye contact immediately with 
the examiner; was alert, fully aware of the interview 
situation and in contact with reality; was coherent and 
logical; and, was not delusional, hallucinating or 
experiencing perceptual disorders.  The examiner gave the 
veteran an AXIS I diagnosis of major depressive disorder, and 
assigned her a Global Assessment of Functioning (GAF) score 
of 50.  In an addendum dated in September 2002, the examiner 
related the veteran's current depressive disorder to her 
active service. 

The evidence also includes medical records from the Ponce, VA 
Medical Center (VAMC) printed in May 2003 and dated from May 
2002 to March 2003.  These records documenting the treatment 
the veteran has received for her psychiatric problems.  In a 
treatment note dated October 2002, the examiner indicated 
that the veteran: was neatly groomed; had no side effects 
from medications; was patient and cooperative; had an 
aggressive mood with a restrictive affect; had relevant, 
logical and coherent speech; and, was not delusional, 
suicidal, or homicidal.  The examiner noted no perceptual 
disturbance during the interview, determined that the veteran 
had adequate social judgment with poor insight into her 
psychiatric condition, and assigned the veteran a Global 
Assessment of Functioning (GAF) score of 50.  A treatment 
note also dated in October 2002 indicates that the veteran 
was not homicidal, delusion or suicidal, and assigned the 
veteran a GAF score of 55.  In a note dated in December 2002, 
the veteran stated that she felt overwhelmed and was having 
panic attacks.  The examiner found the veteran had a 
dysphoric mood and a fluctuating affect, but did not find the 
veteran suicidal, homicidal or delusional.  The examiner also 
assigned the veteran a GAF score of 50.  Finally, in a note 
dated in March 2003, the examiner indicated that the 
veteran's mood was nervous and anxious, that she was not 
delusional, suicidal or homicidal, had no perceptual 
disturbance, and assigned the veteran a GAF score of 55.  

The VA examined the veteran again in February 2004.  On 
mental status examination, the examiner noted that the 
veteran: was well dressed and groomed; had an anxious and 
depressed mood; a constricted affect; had fair attention and 
concentration; had a good memory; had clear and coherent 
speech; and, was not hallucinating.  The examiner further 
noted that she was not suicidal or homicidal.  The AXIS I 
diagnosis was recurrent, major depression with anxiety 
features.  The examiner also assigned the veteran a GAF score 
of 50.  

Finally, the VA received treatment records from the Ponce, 
VAMC printed in May 2004.  These records contain treatment 
notes dated between December 2001 and March 2004 and document 
the treatment the veteran has received for her psychiatric 
disorder in group therapy sessions.  They do not show that 
the veteran is experiencing symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; occupation and social impairment; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; or, an 
inability to establish and maintain effective relationships.

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorder, 4th Edition (DSM-IV), 
a score of 61 to 70 represents some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupation, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well.  A GAF score of 51 to 60 represents 
moderate symptoms, with moderate difficulty in social and 
occupational functioning.  However, a GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31 
to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is not able to work).  American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorder (DSM), 
32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 
(2004).

With respect to the disability at issue, the Board has found 
the disability under consideration to be of such severity as 
to warrant the assignment of a higher rating on a schedular 
basis prior to February 19, 2004, but has not found the 
disability under consideration to warrant the assignment of a 
higher rating on a schedular basis as of February 19, 2004.  
Significantly, the level of symptomatology, shown during the 
pendency of the veteran's appeal in all treatment and 
examination records, is more commensurate with a schedular 50 
percent rating for major depressive disorder.  

Essentially, the veteran's mental disorder affects her 
abilities to function both in her occupation and socially, 
with such deficiencies as depressed and anxious mood, 
restrictive affect, panic attacks, poor insight into her 
psychiatric condition, poor concentration, poor memory, lack 
of appetite and an inability to sleep. Thus, as supported by 
the evidence of record, the veteran's symptoms of major 
depressive disorder more nearly approximate the level of 
impairment associated with a 50 percent evaluation.  
Therefore, in light of the evidence as noted above, the Board 
concludes that the veteran's major depressive disorder is 
productive of impairment warranting the higher evaluation of 
50 percent under Diagnostic Code 9434.

As for the potential for a yet higher rating, we note the 
medical evidence shows that the veteran has been assigned GAF 
scores ranging from 50 to 55. The totality of the evidence 
reflects moderate symptoms, warranting no more than a 50 
percent rating under the applicable criteria. The evidence 
does not demonstrate that the service-connected disability is 
by itself productive of occupational and social impairment 
with deficiencies in most areas or an inability to establish 
and maintain effective relationships.

While the veteran may suffer from some level of social 
impairment, in that she has been withdrawn and isolative, 
with minimal socialization, the evidence does not show that 
she necessarily is prevented from establishing and 
maintaining such relationships.  

Although the veteran has been given GAF scores of 50, which 
equate to serious symptoms under the DSM-IV, she does not 
have the symptomatology commensurate with a 70 percent rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9434.  As was 
mentioned above, the most recent VA examination in February 
2004 specifically indicated that the veteran was not 
experiencing the symptoms commensurate with a 70 percent 
rating such as suicidal ideation, hallucinations, avoidance, 
or hypervigillance.  In all of the treatment records 
submitted for review, the examiners specifically indicated 
that the veteran was not suicidal, homicidal or 
hallucinating.  Additionally, the treatment records do not 
indicate that the veteran is experiencing: near-continuous 
panic or depression affecting her ability to function 
independently, appropriately and effectively; impaired 
impulse control; neglect of personal appearance and hygiene; 
or, the inability to establish and maintain effective 
relationships.  The Board thus finds that the veteran's major 
depression is not of such severity as to warrant a 70 percent 
disability rating under the provisions of Diagnostic Code 
9434 (2004).   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's major depression alone has caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards. 

To the extent that the claimant may experience functional 
impairment due to the service-connected major depression, the 
Board finds that such impairment is contemplated in the 50 
percent rating granted by the Board in this decision, and 
currently assigned to the veteran's disability.  The Board 
finds that no evidence currently of record shows that there 
is an exceptional or unusual disability picture in this case, 
which renders impracticable the application of the regular 
schedular standards.

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  As shown above, the veteran's GAF scores 
and psychological evaluations have remained constant since 
the date of her claim to the most recent VA medical 
examination in February 2004.  Therefore, the Board finds 
that the medical evidence demonstrates consistently and 
throughout that the veteran meets the criteria for a 50 
percent rating from the date of her claim.  Accordingly, the 
veteran is entitled to a 50 percent evaluation, but no 
higher, from April 3, 2002 to February 19, 2004, and is 
entitled to a 50 percent evaluation as of February 19, 2004.

With respect to the disability at issue, the applicable 
rating criteria contemplate a higher rating.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record and for the reasons discussed above, the Board 
finds that the evidence is not in relative equipoise, and 
thus, the benefit of the doubt rule is not for application in 
this case.

TDIU

The RO received the veteran's claim of entitlement to TDIU in 
October 2002.  In a May 2004 rating decision, the veteran's 
claim was denied. The Board will address whether TDIU is 
warranted based upon the veteran's service-connected 
disability.

A veteran may be awarded a TDIU if the veteran is unable to 
secure or follow a substantially gainful occupation due 
solely to impairment resulting from the service-connected 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2004).  Consideration may be given to 
a veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to  age or the impairment caused by any non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of her service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  See 
38 C.F.R. § 4.16 (2004).

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of her 
disabilities, age, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R. 
§ 4.16(b) (2004).

Here, the veteran's sole service-connected disability is 
major depression, rated as 50 percent disabling.  The veteran 
is not service-connected for any other disabilities.  
Consequently, she does not meet the minimum schedular 
criteria under 38 C.F.R.
§ 4.16 for TDIU which requires that of one disability be 
rated as 60 percent disabling.  See id.

Nevertheless, as stated previously, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director, Compensation and Pension Service, for 
extraschedular consideration, in cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a) (2004).  In this case, the RO denied 
consideration of the veteran's TDIU on an extraschedular 
basis in the May 2004 rating decision, concluding that there 
were no exceptional factors or circumstances associated with 
the veteran's disablement.

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  See 38 
C.F.R. § 3.321(b)(1) (2004).  In this regard, there has been 
no indication that VA's Rating Schedule for disabilities is 
insufficient or inadequate to assign ratings for the 
veteran's service-connected disability.

In her written formal application for TDIU received in 
February 2004, the veteran stated that she had last worked 
full-time in 1989.  Although the veteran has submitted 
multiple written statements claiming she cannot work because 
of her service-connected disability, the Board finds no 
objective medical evidence that the veteran's major 
depression alone would render her unemployable. 

The Board recognizes the veteran's statements that she is 
currently unemployed.  However, neither the veteran, nor her 
representative, has provided any evidence or information to 
support her claim of entitlement to TDIU other than making an 
application for the benefit.  The fact that a veteran is 
unemployed or has difficulty obtaining employment is 
insufficient, in and of itself, to establish unemployability.  
The relevant question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether she can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Overall, the Board concludes that the evidence with respect 
to individual unemployability is not evenly balanced so as to 
permit application of the reasonably doubt doctrine in favor 
of the veteran.  To the contrary, for the reasons discussed, 
the preponderance of the evidence is against the veteran's 
claim that her service-connected disability renders him 
unable to obtain or retain substantially gainful employment.  
Accordingly, entitlement to TDIU is not warranted and the 
appeal as to this issue must be denied.





ORDER

A 50 percent rating for major depression as of and prior to 
February 18, 2004 is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 

An initial disability evaluation in excess of 50 percent as 
of February 19, 2004 is denied.  

Entitlement to TDIU is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


